Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/773,736, FARRIER HOOF STAND APPARATUS, filed on 1/27/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 8-9, “a pin fastener demountably coupled to the vertical rise adjuster and the stall jack” is indefinite because it is not clear how the pin connects the vertical rise adjuster and the stall jack.  Does the pin fastener extend through the holes of the vertical rise adjuster and stall jack according to applicant drawings?
	Claim 1, line 14, “the post is slidably positioned over the vertical rise adjuster” is indefinite because the stall jack is the one that slides over the vertical rise adjuster.
	Claim 1, line 16, “the plurality of elongated tool holders are each angularly affixed to the post” is indefinite because the claim 1, line 7 cites the plurality of elongated tool holders are affixed to the stall jack.
	Claim 9, line 10, “a pin fastener demountably coupled to the vertical rise adjuster and the stall jack” is indefinite because it is not clear how the pin connects the vertical rise adjuster and the stall jack.  Does the pin fastener extend through the holes of the vertical rise adjuster and stall jack according to applicant drawings?
	Claim 9, lines 12-13, “a first position comprising the post positioned adjacent to the plurality of buttresses” is indefinite because the post (element #620 from applicant’s drawing) does not have the ability of contacting the buttresses. The base and vertical riser adjuster are connected to the buttresses.
	Claim 9, lines 14-15, “a second position comprising the post extending from the vertical rise adjuster thereby positioning the post distal to the plurality of buttresses.” Is indefinite because the post (element #620 from applicant’s drawing) does not have the ability of extending from the vertical rise adjuster.  “The post” should be replaced with ---The stall jack--- for clarification. 
	Claim 9, line 19, “the plurality of elongated tool holders are each angularly affixed to the post” is indefinite because the claim 9, line 9 cites the plurality of elongated tool holders are affixed to the stall jack.
	Claim 16, line 10, “a pin fastener demountably coupled to the vertical rise adjuster and the stall jack” is indefinite because it is not clear how the pin connects the vertical rise adjuster and the stall jack.  Does the pin fastener extend through the holes of the vertical rise adjuster and stall jack according to applicant drawings?
Claim 16, lines 13-14, “a first position comprising the post positioned adjacent to the plurality of buttresses” is indefinite because the post (element #620 from applicant’s drawing) does not have the ability of contacting the buttresses. The base and vertical riser adjuster are connected to the buttresses.
Claim 16, lines 15-16, “a second position comprising the post extending from the vertical rise adjuster thereby positioning the post distal to the plurality of buttresses.” Is indefinite because the post (element #620 from applicant’s drawing) does not have the ability of extending from the vertical rise adjuster.  “The post” should be replaced with ---The stall jack--- for clarification.
Claim 16, line 18, “the post is slidably positioned over the vertical rise adjuster” is indefinite because the stall jack is the one that slides over the vertical rise adjuster.
Claim 16, line 20, “the plurality of elongated tool holders are each angularly affixed to the post” is indefinite because the claim 9, line 9 cites the plurality of elongated tool holders are affixed to the stall jack.
Claim 16 recites the limitation "the cradle post" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected as depending on rejected claim 1.  Claims 10-15 are rejected as depending on rejected claim 9.  Claims 17-20 are rejected as depending on rejected claim 16.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 10,774,951 to Ball et al.
US Patent Application Publication # 2020/0240575 to Lee et al.
US Patent Application Publication # 2017/0049091 to Fesperman
US Patent # 5,396,993 to Spitler
US Patent # 8,827,218 to Saunders
US Patent Application Publication # 2015/0308612 to Chen
US Patent Application Publication # 2021/0356072 to Kliskey
US Patent # 11,028,962 to Barrow et al.
The cited references above teach an adjustable stand for supporting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         5/4/22